NONPRECEDENTIAL DISPOSITION
                                  To be cited only in accordance with
                                           Fed. R. App. P. 32.1


                      United States Court of Appeals
                                       For the Seventh Circuit
                                       Chicago, Illinois 60604
                                       Argued May 12, 2009
                                      Decided September 2, 2009

                                                  Before

                                  FRANK H. EASTERBROOK, Chief Judge

                                  DIANE S. SYKES, Circuit Judge

                                  JOSEPH S. VAN BOKKELEN, District Judge∗

No. 08-3449

AMMO BRIKHA BOBO,                                                   Petition for Review of an
     Petitioner,                                                    Order of the Board of
                                                                    Immigration Appeals.
                 v.
                                                                    No. A99-864-490
ERIC H. HOLDER, JR., Attorney General of the
United States,
      Respondent.


                                                  Order

        Ammo Brikha Bobo, a native and citizen of Iraq, applied for asylum, withholding
of removal, and protection under the United Nations Convention Against Torture
(CAT). The immigration judge denied his petition, concluding that inconsistencies
between his testimony and his written statement, the fact that his testimony was
confusing and lacking in detail and that the corroborative evidence failed to clarify the
confusion that his testimony created, rendered his claims not credible. Alternatively, the
IJ determined that even without an adverse credibility determination, Bobo failed to
show the persecution necessary to establish eligibility for asylum. The Board of
Immigration Appeals affirmed the IJ’s decision without opinion. We deny Bobo’s
petition for review.


       ∗   Of the Northern District of Indiana, sitting by designation.
No. 08-3449                                                                                  2



                                       I. Background

        Petitioner Bobo was admitted to the United States on a six-month visitor’s
authorization to be a bone marrow donor for his sister Mona. The authorization expired
on July 23, 2006. When he remained in the United States beyond that date, the
Department of Homeland Security initiated removal proceedings against him by filing a
Notice to Appear before the Immigration Court. Bobo petitioned for asylum and
withholding of removal on the basis of his race, religion, nationality, political opinion,
and membership in a particular social group, and protection under the CAT.

                                A. The Asylum Application

         In his application, Bobo stated that he is an Iraqi national, an ethnic Assyrian, and
a Christian born in 1973. In the section of the application that required him to give
information about his education, he listed only a trade school at Kamp Sara, Iraq, that he
attended from 1989 to 1991. In the statement accompanying the application, he wrote of
his fear of being killed if he were to return to Iraq both because of his Assyrian
nationality and death threats from Islamic extremists. He related that in the 1940s his
grandparents’ Assyrian village was destroyed in an attempt to destroy Kurdish
settlements. His family moved to Baghdad. Islamic extremists killed one of his uncles in
the 1970s. Two of his aunts and another uncle fled Iraq as refugees and came to the
United States in the 1970s. A sister was abducted and raped by Iraqi security officers in
2002. The Assyrian church he attended in Baghdad was bombed in 2005. Shortly before
the hearing four other Christian churches in Iraq were bombed.

         According to his statement, while Bobo was in college, he met a Muslim girl
named Leyla, from a powerful and wealthy Arab tribe in Iraq, who told him that her
family had ties to the government and could make things happen to people. Leyla
became enamored of him and suggested that they would marry one day. He rejected
the suggestion, telling her that he could not convert to the Muslim religion. In 1993, after
this rejection, some of Leyla’s relatives came to the house in Baghdad where he lived
with his mother when he was not at home and informed his mother that Bobo had
violated Leyla and must now marry her and become a Muslim. Out of fear, he stopped
going to school and went to live with other relatives in Baghdad. When he returned
home a few weeks later, Leyla’s relatives found him and beat him severely, accusing
him of having abused Leyla. He suffered a severe head injury and the doctors told his
brother that he would not remember what had happened to him. After a hospital stay
of about a week he went into hiding at the home of some relatives. Leyla’s relatives
went looking for him at his mother’s home, telling her that they would not rest until
they found him. A month later Leyla’s relatives found him on the street. He was shot in
both legs.

        After the shooting, he lived on the run until 1998, when he found a way to leave
Iraq for Turkey. He was in Turkey for about two weeks until he obtained a fake
passport and traveled to Holland, where he lived in a refugee camp. He applied for
No. 08-3449                                                                                 3


asylum there in 2000. His application was denied initially and on appeal but a Dutch
immigration judge allowed him to stay in Holland when the war in Iraq began in 2003.
In 2006 he traveled to the United States.

        In his written statement Bobo related that his sister Munira was abducted and
raped by security officers in Mosul in 2002. He also presented her affidavit as part of his
application for asylum. She wrote that in 1993 her brother, the petitioner, was being
hounded by Muslim extremists for refusing to marry a Muslim girl he had met in school.
She described Bobo’s beating, the doctors’ statements that his memory would be
impaired because of the head trauma, and the shooting. After her brother fled to Turkey
in 1998, Muslim extremists came looking for him. They threatened to take advantage of
her as her brother had taken advantage of the Muslim girl. The men told her family that
they would kill the petitioner if they found him. Different men came to their house
constantly, harassing them about Bobo’s whereabouts. Out of fear of these men, she
went to visit her uncle, Esho Youkhana, in northern Iraq. He was head of the local
Assyrian Council, affiliated with the Assyrian Democratic Movement. In December 2000
Iraqi security men broke into her uncle’s house and arrested about ten people, including
Munira. They questioned her about her uncle’s activities. Three months later, after she
returned to Baghdad, she was called to the Iraqi Security headquarters in Baghdad. She
was again questioned about her uncle and the petitioner. In September 2001 Iraqi
security men once more questioned her about the petitioner. When she told them she
did not know where he was, they beat her and raped her. She was held for ten days. She
entered the United States in 2004 and was granted asylum in the United States in January
2005.

        Bobo submitted a letter from Ahurad Jajeh, a doctor in the Division of
Hematology and Oncology at Stroger Hospital of Cook County, in support of his
application. In the letter the doctor stated that Bobo has old scars secondary to gunshot
wounds on his legs as well as scars over the head and scalp resulting from physical
abuse “inflicted by security members of the former Iraqi regime.”

                                 B. The Asylum Hearing

         At the asylum hearing on March 7, 2007, Bobo testified through an interpreter.
He related that his sister Munira had told him that Muslims and government groups
came looking for him after he left Iraq. He talked about Munira’s experiences after he
left and said that his uncle Eshu, who had been active with Assyrian politicians, had been
killed. According to Bobo, Munira was granted asylum because of the uncle’s death and
the fact that she was questioned and abused.

        Bobo repeated the story of his experiences with Leyla and her family, stating that
he had not asked for police protection because her family knew more people in the
government than he, and that he was afraid to go to the police because he would be
asked what he did to those people that they would hurt him. According to Bobo, some
of Leyla’s relatives had connections to the government of Saddam Hussein and the
Ba’ath Party. He initially testified that the shooting occurred in 1993, but explained that
No. 08-3449                                                                                   4


he could not leave Iraq until 1998, when his relatives were able to assist him financially.
Later, he appeared to agree that the shooting took place in 1998. He left Iraq mainly
because he feared Leyla’s relatives, but he said he also fears Muslims, because of his
Christianity. He stated that he is afraid to return to Iraq because there is no official
government and everyone is afraid. He explained that he is afraid of terrorists, but not
the government: the government is new and cannot do anything.

        The 2006 International Religious Freedom Report for Iraq and the 2006 Country
Report on Human Rights Practices for Iraq, both released by the United States
Department of State, were admitted as exhibits at the hearing. According to the reports,
the Iraqi government has not engaged in the persecution of any religious group since
2003, but unsettled conditions prevented effective governance in parts of the country.
Criminal gangs, insurgents, and Islamic militants have targeted non-Muslims, and
members of the Baghdad Christian community have received threat letters demanding
that Christians leave or be killed. Frequent attacks on places of worship were noted.

                                   C. The IJ’s Decision

         On April 5, 2007, the IJ issued a written decision denying Bobo’s applications for
asylum, withholding of removal, and Convention Against Torture protection. The IJ
concluded that Bobo was not credible because he presented contradictory and vague
evidence and failed to reconcile the contradictions through his testimony or
corroborative evidence. Alternatively, the IJ held that even if Bobo were found to be
credible, the mistreatment he received as a result of his relationship with Leyla did not
constitute persecution because it was committed by private actors on account of a
personal dispute rather than government actors. Moreover, Bobo did not produce
evidence from which it could be reasonably concluded that the harm he suffered was
motivated, at least in part, by an actual or imputed protected ground. The IJ concluded
that Bobo had not shown a link between his beatings and his Christian faith or Assyrian
ethnicity or that the beatings were on account of any political opinion or imputed
political opinion. The IJ further found that Bobo had failed to meet his burden of
demonstrating a well-founded fear of persecution if he returned to Iraq. Inasmuch as
Bobo failed to satisfy the lower burden of proof required for asylum, he necessarily
failed to satisfy the higher burden—a clear probability of persecution in the country
designated for removal on account of race, religion, nationality, membership in a
particular social group, or political opinion—required to establish his eligibility for
withholding of removal. Finally, the IJ found that Bobo had not met his burden of
proving that it is more likely than not that he would be tortured if removed to Iraq.

        Bobo challenges the IJ’s adverse credibility determination, her finding that his
mistreatment by Leyla’s family did not amount to past persecution, and the adequacy of
her consideration of evidence of a pattern and practice of persecution of Assyrian
Christians. He did not raise any issues regarding the IJ’s refusal to withhold removal or
to grant protection under the CAT.
No. 08-3449                                                                               5


                                        II. Analysis

        Because the BIA summarily affirmed the IJ’s decision without opinion, we review
that decision directly. Balliu v. Gonzales, 467 F.3d 609, 612 (7th Cir. 2006). The review is
deferential. Musollari v. Mukasey, 545 F.3d 505, 508 (7th Cir. 2008). We consider the
record as a whole to determine whether the IJ’s decision was supported by reasonable,
substantial, and probative evidence. Oqayonne v. Mukasey, 530 F.3d 514, 518 (7th Cir.
2008). Administrative findings of fact are conclusive unless any reasonable adjudicator
would be compelled to reach a contrary conclusion. 8 U.S.C. §1101(a). 8 U.S.C.
§1252(b)(4)(B).

                                      A. Persecution

        We find it unnecessary to discuss the IJ’s credibility finding because, even if
Bobo’s narrative were credited in its entirety, he did not establish his entitlement to
asylum. We agree with the IJ that Bobo’s description of the harm he suffered as the
result of his relationship with Leyla has not been shown to be persecution as that term
has been defined in decisions of this court. As the IJ noted, persecution is generally
something governments do, not private individuals. Only when a government is
powerless to protect its citizens from private actors or actually condones or acquiesces in
their abuse can misconduct by private actors constitute persecution. See Chatta v.
Mukasey, 523 F.3d 748, 753 (7th Cir. 2008), Garcia v. Gonzales, 500 F.3d 615, 618 (7th Cir.
2007). A review of the record as a whole does not compel the conclusion that there was
any government involvement in the incidents involving Leyla’s family or that the Iraqi
government condoned it or was powerless to protect Bobo. In fact, Bobo testified that
he never even reported the beatings and shooting to authorities. Moreover, the
evidence does not compel the conclusion that Bobo’s mistreatment was on account of his
religion or ethnicity, or any other protected ground. Nothing in the record suggests that
Leyla’s family was motivated by anything other than a belief that Bobo had mistreated
her.

        Bobo has also argued that he is entitled to asylum because, as an Assyrian
Christian, he has a well-founded fear of future persecution if he returns to Iraq. If an
applicant does not establish past persecution, he must satisfy both the objective and
subjective prongs of the well-founded fear standard: the fear must be subjectively
genuine and objectively reasonable. Capric v. Ashcroft, 355 F.3d 1075, 1093 (7th Cir. 2004).
Under the objective test, an asylum applicant must establish either that there is a
reasonable probability he will be singled out individually for persecution or that there is
a pattern or practice in his country of persecution against the group to which he belongs.
8 C.F.R. §1208.13(b)(2). To constitute a pattern or practice of persecution, the persecution
of a protected group must be a “systematic, pervasive, or organized effort to kill,
imprison, or severely injure members of the protected group, and this effort must be
perpetrated or tolerated by state actors.” Mitreva v. Gonzales, 417 F.3d 761, 765 (7th Cir.
2005). General conditions of hardship affecting entire populations are not persecution.
Capric, 355 F.3d at 1084.
No. 08-3449                                                                                 6


         Bobo has not argued that he would be singled out individually for persecution as
an Assyrian Christian. Moreover, he cannot prevail under the pattern or practice
method because the evidence does not compel the conclusion that the government of
Iraq is complicit in the mistreatment or powerless to prevent it. Chatta v. Mukasey, 523
F.3d 748 at 753. As the IJ noted, according to current country reports, the present Iraqi
government is committed to protecting its multi-religious society. Bobo in fact testified
that he did not fear the government, but terrorists in Iraq and from other countries.

              B. Withholding of Removal and Protection Under the CAT

         The Immigration and Naturalization Act prohibits the Attorney General from
removing an alien to a country where his life or freedom would be threatened because
of his race, religion, nationality, membership in a particular social group, or political
opinion. 8 U.S.C. §1231(b)(3)(A). An applicant seeking withholding of removal must
demonstrate that he is more likely than not that he will suffer persecution if he is
removed. Under the CAT he must show that it is more likely than not that he would be
tortured if removed to Iraq. 8 C.F.R. §208.16(c)(2). However, he has waived any
challenge to the IJ’s denial of relief under these provisions by failing to present any
argument concerning them in his appellate brief. See United States v. Dabney, 498 F.3d
455, 460 (7th Cir. 2007).

                                     III. Conclusion

       The Immigration Judge’s holding that Bobo failed to demonstrate the
persecution or fear of persecution necessary to establish his eligibility for asylum is
substantially supported by the record, even assuming Bobo’s credibility. We therefore
DENY his petition for review.